 Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 1 of 30 PageID# 299




                 UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF VIRGINIA
__________________________________________________________________

UNITED STATES OF AMERICA

      v.
                                                No. 1:12-CR-037
AMINE KHALIFI,
                                                MEMORANDUM OF LAW
          Defendant.
__________________________________________________________________

     MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S
  MOTION FOR COMPASSIONATE RELEASE (& MODIFICATION OF
   SENTENCE BASED ON EXTRAORDINARY AND COMPELLING
                       REASONS)

      Amine Khalifi, by undersigned counsel, submits the instant Memorandum of

Law in support of his motion for a modification of his sentence based on

extraordinary and compelling reasons, which include his high risk from COVID-19

based on his Hodgkins Lymphoma.

      The current COVID-19 epidemic poses an extraordinary and compelling

reason to release Mr. Khalifi. As stated in United States v. Copeland, No. 2:05-cr-

135-DCN (D.S.C. Mar. 24, 2020), the House Judiciary Committee urged on March

19, 2020 that all existing authority be utilized to reduce the number of people in

federal prisons, especially those who have health conditions putting them at high

risk from the virus. Since that time, many courts have granted compassionate

release to these highly vulnerable prisoners.


                                          1
 Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 2 of 30 PageID# 300




        The virus is already spreading at alarming rates in many federal prisons. On

April 1, there were 57 cases where inmates had tested positive for the virus in

federal prisons; as of October 23, that number skyrocketed to 16,884. FEDERAL

BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last visited October 26,

2020) (the number represents the total number of BOP inmates who have tested

positive including those who have recovered). The actual number of cases is

probably much high is as testing is often not done. 128 BOP inmates have already

died from COVID-19. Id.

        Mr. Khalifi suffers from cancer - Hodgkins Lymphoma - which clearly puts

him at risk for serious complications or death from COVID-19, according to the

CDC. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-
precautions%2Fgroups-at-higher-risk.html#cancer


        The cancer puts him at increased risk, and so does the treatment he has been

receiving, as discussed below. Moreover, the cancer and accompanying treatment

is not the only CDC-noted risk factor for Amine Khalifi – he also has been

diagnosed with obesity, another clear risk factor according to the CDC.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html#obesity

Defendant’s Underlying Case

        Amine Khalifi was convicted via a guilty plea, in a sting operation, of

Attempted Use of a Weapon of Mass Destruction (trying to blow himself up at the

                                                         2
 Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 3 of 30 PageID# 301




US Capitol), and was sentenced to 30 years in 2012. He has served close to nine

years at this point, and is scheduled to be released in seventeen years, in 2037. So

he has served more than a third of his sentence, but less than half.

      Certainly the offense was very serious, but even back in 2012 Mr. Khalifi

expressed relief that he had not been able to actually carry out the plans he made

with the FBI agents. In addition to the compelling mitigating factors presented at

the time of sentencing, at this point Mr. Khalifi has an excellent record of

rehabilitation, and he has submitted a recent statement apologizing for his prior

actions and intentions, and completely disavowing any intent to support terrorism

in the future. He only wants to go home to Morocco and provide for his aging

parents, and be with them and his other family members there.

      In 2007, Amine Khalifi, who had been involved with drugs as part of the

club scene in Washington DC, started committing himself to his religion, and

stopped using drugs and alcohol. While this was a very positive development, as

sometimes occurs when someone becomes newly religious, he started becoming

very alienated by much of American culture. A few years later, after watching

videos of atrocities against Muslims, he started thinking that his religion required

him to take some sort of action to right these wrongs.

      Mr. Khalifi initially was interested in traveling overseas to get training and

fight for what he perceived as Muslim causes. It wasn’t until after he was


                                          3
 Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 4 of 30 PageID# 302




befriended by two undercover FBI agents in 2011 that he had any thoughts of

committing some sort of attack in the United States. (Defense Sentencing

Memorandum, at 9) As described at length in the Defense Sentencing

Memorandum, it was the FBI who enabled Mr. Khalifi to commit the instant

offense, by convincing him to engage in a suicide bombing in the United States,

giving him “religious” reinforcement, and by making sure all his financial

obligations were covered. The FBI also provided all the (inoperable) weapons and

training

      All of the activity described in the offense conduct section took place during

a 2 ½ month period between December 1, 2011 and February 17, 2012. Although

he had vague plans of going overseas to aid Muslims, Mr. Khalifi had never

actually tried to contact any terrorist groups, and had not expressed any desire to

take any action in the United States, or to target civilians, until he started speaking

to the undercover agents. (Defense Sentencing Memorandum at 11-12)

      Significantly, because Mr. Khalifi was involved in selling cars at the time,

and was struggling financially, desperate to send money home to his parents, who

were in a very bad situation, the undercover agents first approached him by placing

a Craig’s List add for a car. (Defense Sentencing Memorandum at 12) The ruse

worked, Mr. Khalifi profited by reselling the car, and the agent (“Hussein”) (who




                                           4
 Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 5 of 30 PageID# 303




then sold him another car) then became his financial benefactor. (Defense

Sentencing Memorandum at 13)

      The FBI agent (along with the second agent who was introduced later)

convinced Mr. Khalifi that he had to trust only them on religious matters, and

encouraged his nascent beliefs that he was religiously required to take violent

action. (Defense Sentencing Memorandum at 16, 18) The agents spoke to him of

the suffering of Palestinians; the evils of the United States government; and the

religious requirement to take action. (Defense Sentencing Memorandum at 18) All

this went a long way to convincing Mr. Khalifi to commit the instant offense, but

there was more.

      After discussing the need to take action, the agent (who claimed to be with

Al Qaeda) started giving Mr. Khalifi money for rent (including back rent he had

been unable to pay), meals and other expenses. (Defense Sentencing Memorandum

at 13) All told, he paid Mr. Khalifi $5700. (Defense Sentencing Memorandum at

13) Very significantly, the agent promised to care for Amine Khalifi’s family in

Morocco if he would blow himself up in a suicide bombing. (Defense Sentencing

Memorandum at 13) This was very important to Mr. Khalifi, as he believed that, as

the oldest son, it was his religious obligation to care for his parents, and also that

he would not get into paradise if he died with debts. (Defense Sentencing

Memorandum at 14)


                                           5
 Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 6 of 30 PageID# 304




         The agents then selected the (inoperable) gun to be used in the attack, and

gave it to Mr. Khalifi – they also provided the (inoperable) explosive material, and

taught him how to use them. (Defense Sentencing Memorandum at 15) They also

told him exactly what components (cell phones, etc) he needed to buy, and gave

him the money to do so. Finally, the agents directed him as to how and where to

enter the Capitol building.

         It is submitted that if it hadn’t been for the involvement of the FBI, this

offense never would have occurred. While it was of course reprehensible that Mr.

Khalifi had a desire to take some violent action out of a misguided belief as to his

religious requirements, and that he then worked with the FBI agents to create a

plan, and tried to carry it out, this cannot be divorced from all the encouragement,

money, and manipulation by the FBI.

         As noted in the Presentence Investigation Report (PSR,) Mr. Khalifi told the

Probation Department that after his arrest, he was grateful that no one had been

hurt or killed, and he was willing to accept punishment for his wrongful acts. (PSR,

at 12)

         Recently, Amine Khalifi submitted a handwritten statement, dated August 3,

2020, in which he apologized for his actions, stating:

                “…I want to say that I am very sorry and also sad for my actions, I am
         relieved that innocent people didn’t get hurt, I[‘ve] been reflecting on that
         since my incarceration. …At that time I was in a very dark place … had no
         job, I owed 3 months rent, and w[as] about to be evicted, it was shameful.
                                             6
 Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 7 of 30 PageID# 305




      Then came along a man with a solution to my problems. …My parents
      rel[ied] on my to provide, and one of the solutions that the man (FBI)
      provided [was] that my parents will be taken care of. … I have no desire to
      engage in violence, I[‘ve] been locked up almost 9 years without a single
      incident of violence… I pose a threat to no one. …All I want and think about
      is to be next to my parents before they expire, and also marry and have kids.
      I believe in my heard that God prohibit[s] us from harming his creation,
      whether it be humans, animals or plants. I am so sorry for even thinking of
      harming innocence people and trying such [a] horrible act.” (Statement
      attached as Exhibit “C”)

      The Case of United States v. Sami Hassoun

      There is a very similar case in which a defendant was recently granted

compassionate release based on medical conditions which put him at great risk if

he were to contract COVID-19 in prison. United States v. Hassoun, 2020 U.S. Dist.

LEXIS 129945 (NDIL July 3, 2020.) That case was also a sting operation. The

defendant, Sami Hassoun, intended to place a bomb in Wrigley Field in Chicago,

which would have caused huge civilian casualties. He chose to do this on a

Saturday night in order to maximize the casualties, and he was arrested when he

was trying to deposit what he believed was an operable bomb in a waste bin in

Wrigley Field.

      Mr. Hassoun was convicted of one count each of attempted use of a weapon

of mass destruction, 18 U.S.C. § 2332a(a)(2)(D), and attempted use of an explosive

device, § 844(i). He was sentenced to 23 years, and had served less than 10 years

when he was granted release. Mr. Hassoun was only 32 years old at the time the

motion was filed, but he suffered from Familial Mediterranean Fever, an
                                         7
 Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 8 of 30 PageID# 306




autoimmune disease which was likely to increase his risk from COVID-19

complications. The facility where he was imprisoned (USP Leavenworth) had no

active cases of COVID-19 at the time the motion was filed, or when it was granted.

      While this case was similarly serious, it is submitted that Mr. Khalifi’s

cancer puts him at even greater risk from the virus than Mr. Hassoun’s

autoimmune disease, and, significantly, the prison he is in, FMC Butner, does have

active COVID-19 cases – 10 inmates and 4 staff were reported being positive for

the disease as of October 23, 2020 – this was a sharp increase from 2 days earlier,

when only 4 inmates were reported to be positive. (See bop.gov/coronavirus/ - full

breakdown, last accessed 10/26/20.)

      It is also noteworthy that Ali Al-Timimi, who was serving a life sentence for

terrorism, in the ADX Supermax prison, under Special Administrative Measures,

was recently granted bail pending appeal in this district, due in part to the risk

posed to him by COVID-19. United States v. Al-Timimi, 2020 U.S. Dist. LEXIS

149238 (EDVA August18, 2020.)

Mr. Khalifi has exhausted his administrative remedies under 18 USC
3582(c)(1)(a)

      Mr. Khalifi is currently incarcerated, under BOP Register Number 79748-

083, at the FMC Butner, a Federal Medical Prison. On April 17, 2020, counsel

submitted an application for compassionate release under § 3582(c)(1)(A)(i) to the

warden of his facility. (Compassionate Release Application attached as Exhibit
                                           8
    Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 9 of 30 PageID# 307




“A” at 1). The warden denied his application on May 5, 2020. (Warden Response

attached as Exhibit “A” at 21). As it has been more than 30 days since the warden

received Mr. Khalifi’s request, he has exhausted his administrative remedies under

18 USC 3582(c)(1)(a), which provides that the court may act 30 days after the

warden receives the application. See United States v. Brooker, 2020 US App.

LEXIS 30605 (2nd Cir. 2020.)

                                                ARGUMENT

         A court may reduce a sentence imposed when “extraordinary and

compelling reasons” warrant reduction and when “such a reduction is consistent

with policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i). A court granting reduction must also “consider the sentencing

factors set forth in 18 U.S.C. § 3553(a) ‘to the extent they are applicable.’” United

States v. Holmers, 2020 WL 3036598, at *1 (D. Minn. June 5, 2020) citing 18

U.S.C. § 3582(c)(1)(A).

         In Woodard v. United States, 2020 U.S. Dist. LEXIS 117186 (EDVA June

26, 2020) (and other decisions from this district) the court held that the Sentencing

Commission policy statement dealing with compassionate release, 1B1.13, was



1
  For some reason, although the application did not state that it was being filed due to a terminal medical condition,
the prison interpreted in that way, as shown by the denial, and by a medical record which states, “Received an
attorney letter dated 4/17/20 from Mr. Khalifi requesting consideration for compassionate release under “Terminal”
with concern for COVID-19.”(Exhibit “B” at 30) Another medical record stated “Per Medical Staff Mr. Khalifi does
not meet the “Terminal” criteria at this time. Therefore a denial memo was sent to the RIS coordinator for review
and routing to the Warden.” (Exhibit “B” at 29)

                                                          9
Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 10 of 30 PageID# 308




only advisory, as it purported to require a motion to be made by BOP, a

requirement which was vitiated by Congress in the First Step Act. In United States

v. Brooker, 2020 US App. LEXIS 30605 (2nd Cir. 2020) the Second Circuit Court

of Appeals went even further, holding that 1B1.13 simply had no applicability

whatsoever with regard to motions brought by the defendant rather than by BOP.

                                     POINT I

   THE RISK POSED BY COVID-19 IS AN EXTRAORDINARY AND
 COMPELLING REASON TO REDUCE PETITIONER’S SENTENCE TO
                      TIME SERVED

      The risk posed by COVID-19 constitutes an extraordinary and compelling

reason to reduce the sentence of a defendant who is particularly vulnerable to

serious illness or death from the virus due to old age or underlying medical

conditions. Many courts, including in this district, have granted such motions.

Zellner v. United States, 2020 US Dist. LEXIS 160243 (EDVA September, 2020)

(motion granted for man sentenced to 384 months in drug conspiracy involving

kidnaping); Woodard v. United States, supra (granting emergency compassionate

release motion to man who was at clear risk were he exposed to COVID-19, even

though he had only served a small percentage of his sentence.) United States v.

Provost, 2020 U.S. Dist. LEXIS 131727 (EDVA July 24, 2020) (granting release

to defendant with asthma and other conditions who had served less than half of her

sentence)


                                         10
Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 11 of 30 PageID# 309




        Mr. Khalifi is acutely vulnerable to serious illness or death from COVID-

19, as he suffers from Hodgkins Lymphoma. As numerous courts have observed,

the nature of a prison setting puts inmates at great risk of catching coronavirus as it

is impossible for inmates to adequately protect themselves from the virus through

social distancing. The virus has reached FMC Butner, and it may soon be too late

for Mr. Khalifi.

Defendant’s Hodgkins Lymphoma, and its Treatment, make him highly
vulnerable to serious illness or death from COVID-19.

       As noted above, cancer is among the medical conditions which the CDC has

found poses a clear risk of serious complications or death from COVID-19. In

addition, it has been established that cancer treatments, such as chemotherapy,

increase the risk of severe complications from the virus. See

       https://www.cancer.org/treatment/treatments-and-side-effects/physical-side-effects/low-
blood-counts/infections.html

       Amine Khalifi found lumps on his neck around 2014; in 2018 a CT of the

neck found adenopathy (swollen lymph nodes); a PET scan (cancer diagnostic

tool) was done in 2018 but is missing; and a biopsy in July, 2019 definitively

established Hodgkins Lymphoma. (Exhibit “B” at 1, 3) This was found to be Stage

II Hodgkins Lymphoma. (Exhibit “B” at 11, 13)

       Mr. Khalifi underwent four rounds of chemotherapy between November,

2019 and February, 2020. (Exhibit “B” at 1, [stating “Nov 2019-Feb 2020 ABVD


                                              11
Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 12 of 30 PageID# 310




x 4c”]; 6) However, despite a purportedly negative PET scan, on examination on

March 4, 2020, he was still found to have lumps and swollen lymph nodes,

indicating the disease was still active. (Exhibit “B” at 9; 11 – Page 11 states,

“…[P]hysical examination revealed multiple residual disease in the bilateral neck”)

       As a result of the persistent disease, Amine Khalifi underwent radiation

therapy to his neck between April 24 and May 19, 2020. (Exhibit “B” at 15-19)

       The website lymphomanewstoday.com posted about the increased risk posed

by COVID-19 to Lymphoma patients in particular, stating:

              “Patients with hematological malignancies such as acute myeloid
       leukemia (AML), lymphoma, and myeloma may be particularly
       vulnerable as these cancers weaken the immune system.
       Chemotherapy, immunotherapy, and radiation therapy can also weaken the
       immune system and increase the risk of patients undergoing these treatments
       to become infected with SARS-CoV-2. Even patients who are not receiving
       active cancer treatment need to be cautious as the effects of past therapy are
       usually long-lasting.
       Lymphoma patients should take extra precautions to minimize the risk of
       getting COVID-19. In addition to the general preventive measures listed
       above, patients should:
   •   Stock up on necessary medications and supplies that can last for a few
       weeks.
   •   Avoid crowds and non-essential travel.
   •   Stay at home as much as possible.
       Boosting the immune system by keeping stress levels low, getting adequate
       sleep, moderate physical exercise, and good nutrition can also be helpful.”
       https://lymphomanewstoday.com/information-about-covid-19-for-lymphoma-patients/,
       accessed on August 26, 2020, emphasis supplied.

       Along those lines, a September, 2020 article on the Cancerhealth website

noted that lymphoma patients are at more risk from COVID-19 than most cancer


                                           12
    Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 13 of 30 PageID# 311




patients. https://www.cancerhealth.com/article/covid19-changing-face-cancer-care

The article stated:

                “…[P]eople with cancer are not all alike. Studies have consistently
         shown that people with lung cancer or blood cancers, such as leukemia or
         lymphoma, have worse outcomes. While the overall mortality rate for people
         with cancer in the CCC19 analysis was 16%, this rose to 19% for those with
         colorectal cancer, 22% for those with lymphoma and 26% for those with
         lung cancer. As discussed more below, it is impossible to take the
         recommended social-distancing precautions in a prison environment, and it
         is also hard to avoid stress in prison. It is clear that, according to CDC
         guidelines, and the above Lymphoma website, Amine Khalifi’s Hodgkin’s
         Lymphoma and accompanying treatments do put him at a high risk of
         serious complications or death should he contract COVID-19.”

         Obesity

         In addition to the Lymphoma, Mr. Khalifi is at additional risk because he is

obese. The CDC has stated that anyone with a BMI (Body Mass Index) higher than

30.0 faces a clear, known risk of serious complications from COVID-19.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html#obesity

         Amine Khalifi’s medical records show that he is obese, and his weight has

been increasing over time. (Exhibit “B” at 7, 21, 23, 25, 27) On October 30, 2019,

his weight was said to be 216.6 pounds, and his height was said to be 70 inches.

(Exhibit “B” at 25) That corresponds to a BMI of 31.12. On January 21, 2020, Mr.


2
  BMI is calculated by dividing the weight (in pounds) by the square of the height (in inches) and multiplying the
result by 703. https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/index.html#Interpreted However,
counsel utilized a calculator at https://www.nhlbi.nih.gov/health/educational/lose_wt/BMI/bmicalc.htm in order to
get the BMI values used herein (other than the value for November 1, 2019, where the medical records stated there
was a BMI of 30.5 – Exhibit “B” at 21.)

                                                        13
Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 14 of 30 PageID# 312




Khalifi’s weight was said to be 217 pounds, but for some reason his height was

now listed as 72 inches, which made the BMI on that date only 29.4. (It is

submitted that Mr. Khalifi did not grow taller between October and January, so it is

not clear why the height measurement increased by two inches, but the 72 inch

measurement was repeated in the subsequent documents.)

      By March 4, 2020, Amine Khalifi’s weight was up to 225 pounds which,

given a height of 72 inches, resulted in a BMI of 30.5, again in the obesity range.

(Exhibit “B” at 7) (It is also noted that 225 pounds with a height of 70 inches

yields a BMI of 32.3, and that same weight at 71 inches yields a BMI of 31.4. It

seems likely that the height may be closer to 71inches than either 70 or 72, but the

reason for the two inch discrepancy is unknown.)

      The latest measurements contained in the records counsel received from Mr.

Khalifi reflect a weight of 234 pounds and a height of 72 inches on April 22, 2020,

resulting in a BMI of 31.7. (Exhibit “B” at 27) Again, if the height was 70 inches,

this weight would result in a BMI of 33.6, while 71 inches yields a BMI of 32.6.

      In any event, Amine Khalifi is clearly obese, and his weight has been

increasing. This is a second clear risk factor for serious complications from

COVID-19.




                                         14
Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 15 of 30 PageID# 313




      Case Law

      There are many cases where compassionate release was granted because the

inmate’s cancer/cancer treatments put him or her at risk of serious complications

from COVID-19. Prostate cancer was often the condition cited, and, upon

information and belief, this is generally not as serious as Lymphoma. United States

v. Krokos, 2020 U.S. Dist. LEXIS 90801 (CDCA May 1, 2020 (release granted for

man with Lymphoma at FMC Butner); United States v. Archer, 2020 U.S. Dist.

LEXIS 127623 (DNV July 20, 2020) (man with Lymphoma in remission but who

remained in FMC Butner granted release); United States v. Heitman, 2020 WL

3163188 (NDTX June 12, 2020) (man with prostate cancer released); United States

v. Brown, 2020 U.S. Dist. LEXIS 114124, at 21 n.6 (EDTN June 29, 2020)

(defendant with breast cancer); 2020 U.S. Dist. LEXIS 96719 (NDCA June 2,

2020) (granting release to a 61-year-old defendant with prostate cancer); United

States v. Szucs, Docket No. 17 Cr. 373 (S.D.N.Y. June 25, 2020) (kidney cancer);

United States v. Chapman, 2020 U.S. Dist. LEXIS 96356 (NDIL June 2, 2020)

(man with prostate cancer granted release); United States v. Whyte, 2020 US Dist.

LEXIS 92318 (WDV May, 2020) (man with prostate cancer granted release);

United States v. Hansen, 1:07-cr-00520-KAM-2, 2020 WL 1703672 (E.D. N.Y.

Apr. 8, 2020) (granting release based on inmate’s prostate cancer); US v Fandel,

2020 U.S. Dist. LEXIS 132418 (NDIA July 27, 2020) (man with breast cancer who


                                        15
Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 16 of 30 PageID# 314




hasn’t yet started treatment released); United States v. Winckler, 2020 WL

1666652 (WDPA Apr. 3, 2020) (granting compassionate release based on

metastatic thyroid cancer); United States v. Joling, 2020 WL 1903280 (DOR Apr.

17, 2020) (granting compassionate release to a defendant with high-risk group 2

prostate cancer, among other conditions); United States v. Hammond, 2020 WL

1891980 (DDC Apr. 16, 2020) (granting compassionate release to a defendant with

“recently resurgent prostate cancer”); United States v. Smith, 2020 WL 1849748

(SDNY Apr. 13, 2020) (granting compassionate release to a 62-year-old defendant

with a suspected bone marrow cancer) United States v. McCullough, 2:15-cr-160-

MRH-3 (WDPA Aug. 8, 2019) (order granting compassionate release to defendant

with pancreatic cancer); United States v. Miller, 2020 WL 1814084 (EDMI. Apr. 9,

2020) (granting compassionate release to a defendant with liver cancer, Hepatitis C

and cirrhosis of the liver, among other conditions); United States v. Edwards, 2020

WL 1650406 (WDVA Apr. 2, 2020) (compassionate release granted to inmate with

brain cancer).

      In Frandel, supra, the court stated:

             “…This Court and numerous other courts have found that serious,
      active cancer is a health condition which, amid the pandemic, presents an
      extraordinary and compelling reason for release.
             ***
             Although defendant's recidivist, drug-driven and sometimes violent
      criminal history is aggravating, the Court finds that release is appropriate


                                         16
Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 17 of 30 PageID# 315




      under the Section 3553(a) factors, in light of defendant's health conditions
      during the pandemic…” Frandel, supra, at 12, 18.

      There are also many cases where people were granted compassionate release

based on the risk posed by obesity. United States v. Davies, 2020 U.S. Dist. LEXIS

112393 (S.D.N.Y. June 26, 2020) (man with obesity and hypertension released);

United States v. Ramirez, No. 19 Cr. 105 (LGS), ECF Dkt. 52 (S.D.N.Y. Aug. 6,

2020) (granting release to defendant at MDC Brooklyn with diabetes, hypertension,

elevated cholesterol, and obesity who had only served 18 months of a six year

sentence); United States v. Miller, No. 16 Cr. 666 (KMK), ECF Dkt. 321 (S.D.N.Y.

Aug. 6, 2020) (granting release to defendant with hypertension, obesity, and asthma at

FCI Loretto); United States v. Zoquier-Solano, No. 13 Cr. 772 (JPO), ECF Dkt. 45

(S.D.N.Y. Aug. 10, 2020) (granting release to defendant with hypertension,

hyperlipidemia, and borderline obesity who had served seven years of ten year

mandatory minimum sentence); United States v. Shannon, 2020 WL 3489491 (NDIL

June 26, 2020)(man with obesity, hypertension and prediabetes at FCI Sandstone,

where there were no reported COVID-19 cases); United States v. Williams, 2020

WL 3097615 (D Minn. June 11, 2020) (man with obesity and heart disease who

was serving lengthy sentence ordered released); United States v. Gonzalez, 2020

WL 2766048 (SDNY May 28, 2020) (release granted to man with obesity and

hypertension); Loyd v. United States, 2020 U.S. Dist. LEXIS 89357 (release

granted to man with obesity and hypertension); United States v. White, 2020 U.S.

                                          17
    Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 18 of 30 PageID# 316




Dist. LEXIS 88542 (EDMI May 20, 2020) (release granted to man with obesity

and hypertension); United States v. Foreman, 2020 U.S. Dist. LEXIS 82330 (D

Conn. May 11, 2020) (release granted to man with obesity and hypertension.)

         There are also cases where compassionate release has been granted based on

a combination of risk factors. See, i.e. United States v. Perkins, 2020 U.S. Dist.

LEXIS 1491073 (DNH August 18, 2020.) The Perkins courts stated, at 11-12:

            “The fact that defendant has at least two co-existing high-risk
      conditions further increases his risk because ‘[t]he more underlying medical
      conditions someone has, the greater their risk is for severe illness from
      COVID-19.’ Considering all these facts, the court finds that defendant's
      hypertension and extreme degree of obesity put him at grave risk of
      experiencing severe illness or death should he become infected with
      COVID-19.”
The COVID-19 mitigation measures taken by the Bureau of Prisons are
severely inadequate as they have failed to prevent spread of the disease within
federal prisons.

         Despite mitigation measures taken by the BOP, the novel coronavirus is still

spreading at alarming rates through federal prisons. Outbreaks were rampant in the

BOP even when spread of the virus was slowly declining nationwide. See

Spotlighting the still sorry state of federal prisons six months into a COVID

pandemic https://sentencing.typepad.com/sentencing_law_and_policy/2020/08/spotlighting-

the-still-sorry-state-of-federal-prisons-six-months-into-a-covid-pandemic.html;




3
 In that decision the court recommended that BOP agree to release – when BOP said no, the next day the
court granted release. United States v. Perkins, 2020 U.S. Dist. LEXIS 150513 (DNH August 19, 2020.)

                                                  18
Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 19 of 30 PageID# 317




Coronavirus Cases Rise Sharply in Prisons Even as They Plateau Nationwide, THE

NEW YORK TIMES, https://www.nytimes.com/2020/06/16/us/coronavirus-inmates-

prisons-jails.html . The following chart (obtained from

https://www.levittandkaizer.com/) presents the daily number of confirmed cases in

BOP facilities based on data from the BOP.




      In addition to the high number of cases, last month CNN reported that prison

inmates have been found to be twice as likely to die of COVID-19 than those on

the outside. https://www.cnn.com/2020/09/02/us/prison-coronavirus-clusters-

report/index.html




                                         19
Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 20 of 30 PageID# 318




         A recent (October, 2020) report from the Center for Health Security at the

Johns Hopkins Bloomberg School for Public Health points out that the risk of

infection (and complications) is very great in prisons and jails.

https://www.centerforhealthsecurity.org/our-work/publications/covid-19-and-the-

us-criminal-justice-system

         Even though the number of confirmed COVID-19 cases in the BOP is very

high, the true number of cases is much higher as there is no system of widespread

testing in the BOP. In United States v. Gorai, 2020 US Dist. LEXIS 72893, at *6

(DNV April 24, 2020), the court noted this lack of testing by stating:

         “First, testing inside prisons has been scant except for people who self-report
         symptoms-which means that statistics about the number of infections already
         in BOP facilities are largely meaningless. And second, the plan provides no
         additional protections for high-risk individuals." United States v. Esparza,
         No. 1:07-CR-00294-BLW, 2020 WL 1696084, at *2 (D. Idaho Apr. 7, 2020)
         (footnote citation omitted).”

         As of October 21, 2020 the BOP website states that the agency has tested

67,411 inmates and that 16, 784 inmates have tested positive. This is a 25%

positivity rate - roughly one in four inmates tested by the BOP had COVID-19.

With a positivity rate that high, it is clear that the BOP is not conducting

widespread testing to find asymptomatic carriers. This is deeply troubling as the

persons to display symptoms first are often the ones who become most ill from the

virus.



                                            20
Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 21 of 30 PageID# 319




      The number of confirmed COVID-19 cases within the BOP is

disproportionately high when compared to the number for the nation as a whole.

According to the BOP’s own statistics, as of October 23, 2020 there are 126,001

inmates in BOP facilities and 16,784 have been confirmed to have the virus

(including some who have recovered). This means that an astoundingly high

13.3% of BOP inmates have already tested positive for the virus. By comparison,

the US as a whole has a rate of 2482 cases per 100,000 population, meaning that

2.4% of the population has tested positive. CDC COVID Data Tracker, CENTERS

FOR DISEASE CONTROL,     https://www.cdc.gov/covid-data-tracker/#cases (trends by

population factors) (accessed October 21, 2020). This massive disparity cannot

simply be explained away by the rate of testing, as the positivity rate within the

BOP is actually much higher than that of the nation as a whole.

      The massive disparity between COVID-19 rates in the country as a whole

and COVID-19 rates within the BOP is a result of the easy transmissibility of

coronavirus in a prison environment. See United States v. Rich, 2020 WL 2949365,

at *4 (D N.H. June 3, 2020) (“Many courts, including this one, have recognized

that the nature of the prison environment itself enhances the likelihood that

prisoners will catch this highly contagious virus.”); United States v. El-Hanafi,

2020 WL 2538384, at *3 (S.D.N.Y. May 19, 2020) (“COVID-19 presents

increased dangers in prison settings, where it is difficult to practice consistent


                                           21
Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 22 of 30 PageID# 320




social distancing, to maintain strict hygiene, and to take other preventative

cautions. And the problem of COVID-19 infection in jails and prisons likely runs

deeper than we know. Tellingly, mass testing, in the few correctional facilities that

have undertaken it, revealed vast hidden asymptomatic outbreaks.”)

        Given the inherent risks present in a prison environment, vulnerable BOP

inmates are placed in an impossible situation where they are unable to protect

themselves from the virus. They have no control over their living arrangements, no

say over which COVID mitigation protocols should be put in place, and no ability

to leave BOP custody. Their lives are in the hands of an agency that has proven

itself incapable of preventing the virus from spreading among the people in its

custody.

        Many courts have determined that this risk of death for vulnerable inmates is

one that is too extreme to take. See United States v. McCall, 2020 WL 2992197 at

*8 (M.D. Ala. June 4, 2020) (“That interest must be balanced, however, against the

grave risk that continuing to incarcerate [the defendant] at the BOP may well be a

death sentence.); United States v. El-Hanafi, 2020 WL 2538384 at *5 (S.D.N.Y.

May 19, 2020) (“Defendant’s previously imposed sentence [for terrorism

convictions] is no longer just punishment when there is a real risk that it could be

transformed into a death sentence.”) We respectfully ask this court to determine the

same.


                                          22
Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 23 of 30 PageID# 321




The active presence of coronavirus at FMC Butner poses an immediate threat
to Mr. Khalifi’s health and life.

      FMC Butner has confirmed cases of COVID-19, posing an immediate threat

of Mr. Khalifi catching the virus. (As of October 21, 2020, there are four current

inmate cases, and four current staff cases.) Many courts have determined that the

risk for vulnerable inmates warrants release even in facilities with no confirmed

COVID-19 cases. See United States v. Amarrah, 2020 WL 2220008 at *6 (E.D.

Mich. May 7, 2020) (“[U]nless and until [the BOP] implements a universal testing

regimen, the Court gives no weight to the zero ‘confirmed’ COVID-19 case

statistic—particularly because the BOP is housing detainees together…”); United

States v. Regas, 2020 WL 2926457 at *3 (D. Nev. June 3, 2020) (“The fact that

there are no confirmed COVID-19 cases at [the defendant’s facility] is not

reassuring, given that there is no facility-wide testing being done there to separate

those with COVID-19 from those who do not.”); United States v. Moore, 2020

U.S. Dist. LEXIS 89222 at *4 (D Ore. May 21, 2020) (“While there have been no

identified cases of COVID-19 at [the defendant’s facility] as of the date of this

opinion, infection can spread with deadly speed. Some BOP facilities have seen

out breaks grow into hundreds of confirmed cases in a matter of weeks.”); United

States v. Schafer, 2020 WL 2519726, at *5 (WDNY May 18, 2020) (“The Court

agrees with Defendant that the recent highly publicized release of Mr. Manafort by

the BOP on compassionate release grounds, from a facility with no documented
                                          23
Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 24 of 30 PageID# 322




cases of COVID-19, suggests that the BOP recognizes the risks to a medically

vulnerable inmate in even its facilities with no positive COVID-19 cases.”).

      In United States v. Deleon, 2020 U.S. Dist. LEXIS 86975 at *8, the court

acknowledged that “the seriousness of defendant’s offense [of conspiracy to

commit sex trafficking of minors] is obvious,” but said that “releasing Defendant

early would not materially undermine the goals of just punishment and general

deterrence, particularly when balanced against the significant risk to Defendant if

he were infected.” United States v. Deleon, at *8. The court also noted that:

             “COVID-19 presents increased risks in prison settings, where it is
      difficult to practice consistent social distancing, to maintain strict hygiene,
      and to take other preventative cautions. As of May 11, 2020, the top three
      clusters of COVID-19 cases in the United States—and ten of the top
      fifteen—were connected to prisons and jails. Tellingly, mass testing, in the
      few correctional facilities that have undertaken it, revealed vast hidden
      asymptomatic outbreaks.” [Id. at *5]

      Based on the foregoing, this Court should find that Mr. Khalifi’s medical

condition, along with the easy transmissibility of the virus in his prison puts him at

great risk for COVID-19, and that this constitutes an extraordinary and compelling

reason under 18 USC 3582(c)(1)(A).

                                     POINT II

            THE 18 USC 3553(a) FACTORS SUPPORT RELEASE

      When considering motions for compassionate release, 18 U.S.C. §

3582(c)(1)(A) requires courts to consider the applicable factors from 18 U.S.C. §


                                          24
Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 25 of 30 PageID# 323




3553(a) “to the extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A). The

applicable factors from 18 U.S.C. § 3553(a) include in relevant part: “(1) the

nature and circumstances of the offense and the history and characteristics of the

defendant” and “(2) the need for the sentence imposed--(A) to reflect the

seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense; (B) to afford adequate deterrence to criminal conduct;

(C) to protect the public from further crimes of the defendant; and (D) to provide

the defendant with needed educational or vocational training, medical care, or

other correctional treatment in the most effective manner…” Courts should also

consider “the need to avoid unwarranted sentence disparities among defendants

with similar records who have been found guilty of similar conduct.” 18 U.S.C. §

3553(a). These factors weigh heavily in favor of defendant’s motion for

compassionate release.

      Defendant’s history and characteristics support his release. Defendant has

very limited criminal history outside his current offense. During his nearly nine

years of incarceration, he received very few (and all minor) disciplinary violations.

When he was not too ill with cancer, he used his time in prison to enroll in and

complete various programs, including obtaining his GED in 2014.

      While the nature of the offense Defendant was convicted of is undoubtedly

serious, a sentence of time served fully reflects the seriousness of the offense.


                                          25
    Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 26 of 30 PageID# 324




Several courts have recently granted compassionate release to defendants

convicted in terrorism cases. United States v. Hassan, 2020 U.S. Dist. LEXIS

165638 (D. Minn. Sept. 10, 2020) (defendant convicted at trial of material support

to Al-Shabab); United States v. Hassoun 2020 U.S. Dist. LEXIS 129945 (NDIL

July 3, 2020) (compassionate release granted in a terrorism case to a young

defendant who served less than 10 years of his 23-year sentence despite the

defendant’s facility having no confirmed COVID-19 cases at the time); United

States v. El-Hanafi, 2020 WL 2538384 (S.D.N.Y. May 19, 2020) (granting

compassionate release in a terrorism material support conspiracy case to a

defendant who served around 10 years of his 15-year sentence); United States v.

Tajideen, 1:17-cr-046 (DDC May, 2020) (granting compassionate release in a

terrorism financing case to a defendant who served around three years of a five-

year sentence).4 The sentence that Defendant already served is sufficient to

promote respect for the law and to provide just punishment for the offense. See

United States v. Hossain, 2020 WL 3265001, at *5 (N.D.N.Y. June 8, 2020)

(“Fulfilling nearly all of his original sentence supports a finding that the term of

imprisonment will serve the purposes of recognizing the seriousness of the crime


4
  The Northern District of New York also granted compassionate release to a defendant serving 15 years for, among
other things, conspiracy and material support to a foreign terrorist organization. While the defendant there had little
over a month remaining of his sentence, the court blamed the BOP for this, rebuking the agency for its “dilatory
conduct and changing standards for release.” United States v. Hossain, 2020 WL 3265001, at *5 (N.D.N.Y. June 8,
2020) (“Indeed, the reason that the Defendant only has a little over a month remaining on his sentence when the
Court is considering his motion has more to do with the Bureau of Prison’s dilatory conduct and changing standards
for release than with the seriousness of his offense.”)

                                                          26
    Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 27 of 30 PageID# 325




[of material support to a foreign terrorist organization] and providing adequate

punishment.”).

         Amine Al-Khalifi has been rehabilitated, as displayed through his excellent

prison record and the remorse he expressed for his past conduct. As a result, he has

a low risk of recidivism - that and the fact that he will be deported to Morocco to

be with his family shows that he will not pose a risk to the public.5

         Consideration of providing needed medical care in the most effective

manner suggests release rather than continued incarceration. This is particularly

true at this time when prisoners are at great risk from the coronavirus. At home,

Defendant would be able to adopt social distancing measures which he cannot

adequately practice in a prison setting. In the absence of effective vaccines and

treatments, social distancing is the only effective way to protect vulnerable

individuals from this virus. For this reason alone, he should be released.

         Finally, the need to avoid unwarranted sentencing disparities is in no way

frustrated by a sentence reduction to time served. Given the unexpected

circumstances of a global pandemic and Defendant’s particular vulnerabilities, a

reduction in that sentence does not create a disparity in sentencing. Even if a grant

of compassionate release would lead to a sentencing disparity, that disparity would




5
 Mr. Khalifi has an immigration detainer and would be moved to ICE custody and then deported to Morocco. This
process could take several months.

                                                     27
Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 28 of 30 PageID# 326




be warranted given the special circumstances and the extended supervised release

(which in this case is life). See United States v. Bellamy, 2019 US Dist. LEXIS

124219 (DMN 2019), at *19, (“[A]ny disparity resulting from a reduced sentence

is not unwarranted given the special circumstances he faces in prison as a result of

his health and age. Any disparity will also be mitigated by an extended period of

supervised release.”)

      In Zellner, supra, the court recently stated:

             “…While Petitioner’s conduct and criminal history have not changed,
      he is under extreme threat from a virus that may be fatal if he contracts it.
             ***
             Because Petitioner is extremely vulnerable to COVID-19, retaining
      him in prison simply to serve a higher percentage of his sentence at the risk
      of increasing his exposure to a fatal viral infection does not serve the
      3553(A) factors and implicates an extraordinary and compelling reason for
      release.” Zellner, supra, at 9, 13

      As in Zellner and the other cases cited above, the 18 USC 3553(a) factors

support a reduction of Defendant’s sentence.

                                  CONCLUSION

      For the foregoing reasons, Mr. Khalifi moves this Court to reduce his

sentence to time served based on extraordinary and compelling reasons due to the

great risk COVID-19 poses to his because of his advanced age and underlying

medical conditions.

      Dated: October 30, 2020



                                          28
Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 29 of 30 PageID# 327




                                  Respectfully submitted,

                                  _________/s/___________________
                                  KATHY MANLEY
                                  (admitted pro hac vice)
                                  NY Bar Roll No. 3935467
                                  Attorney for Amine Khalifi
                                  26 Dinmore Road
                                  Selkirk, NY 12158
                                  (518) 635-4005 (phone and fax)
                                  Mkathy1296@gmail.com




                                    29
Case 1:12-cr-00037-JCC Document 47 Filed 10/30/20 Page 30 of 30 PageID# 328




                     CERTIFICATE OF COMPLIANCE

       I, Kathy Manley, hereby certify that the instant motion complies with
LR7.1(f) & (h). A proportionally spaced typeface was used in the Word program,
as follows:

      Times New Roman
      14 Point
      Double Spaced

    The total number of words in this Memorandum, including the Certificate of
Compliance, is 6832.
                                   ________/s/___________________
                                   KATHY MANLEY
                                   (admitted pro hac vice)
                                   NY Bar Roll No. 3935467
                                   Attorney for Amine Khalifi
                                   26 Dinmore Road
                                   Selkirk, NY 12158
                                   (518) 635-4005 (phone and fax)
                                   Mkathy1296@gmail.com




                                      30
